                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

MICHAEL APONTE-PINTO,
    Petitioner,

vs.                                          Case No.: 3:18cv443/LAC/EMT

WARDEN WOODS, et al.,
     Respondents.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated November 19, 2018 (ECF No. 10). The parties have

been furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                             Page 2 of 2

       2.     The petition for writ of habeas corpus filed under 28 U.S.C. § 2241 (ECF

No. 1) is DENIED.

       DONE AND ORDERED this 17th day of December, 2018.



                                    s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv443/LAC/EMT
